DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7-9, 11-12, 15-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-9, 11-12, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartain et al. (US 2002/0085489 A1), hereinafter referred to as Sartain, in view of Jochelson et al. (US 7,518,053 B1), hereinafter referred to as Jochelson, and further in view of Weinberger et al. (US 2012/0047113 A1), hereinafter referred to as Weinberger.

Regarding claim 1, Sartain teaches:
A method of audio signal processing, the method comprising: 
receiving a data block of an audio signal comprising a first number of samples (para [0043], where the input is an audio frame, and para [0024], where the sample frames are managed); 
for each sample of the first number of samples, slicing a portion of the audio signal corresponding to the sample into a particular number of sub-samples (para [0028], where oversampling is performed, the oversamples being the sliced subsamples);  
obtaining a total number of sub-samples within the data block based on a multiplication of the first number with the particular number (para [0051], where the second number of 47628 is calculated based on the total samples of 48000 multiplied by the oversampling factor per sample of 128);
resampling the data block of the audio signal into a second number of samples  (para [0028], where the sampling rate is changed based on the oversamples, and para [0051], where the number of samples per second changes from 48000 to 47628);
distributing the second number of samples evenly within the total number of sub-samples obtained (para [0051], where the samples are distributed evenly based on the sampling rate); and  
Sartain does not explicitly teach a second number of samples, teaching a second sampling rate, nor does Sartain teach:
a second number of samples that is equal to the first number plus one or the first number minus one;
distributing the second number of samples evenly within the total number of sub-samples obtained such that a duration corresponding to the second number of samples is equal to a duration corresponding to the first number of samples;
playing back the resampled data block of the audio signal via an electroacoustic device.

a second number of samples that is equal to the first number plus one or the first number minus one (col. 5 lines 58-65, where N=22 and M=21)
playing back the resampled data block of the audio signal via an electroacoustic device (Jochelson col. 3 lines 35-52, where a digital audio player is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sartain by using the samples of Jochelson (Jochelson col. 3 line 62 - col. 4 line 13) when analyzing the samples and sampling rates of Sartain (Sartain para [0051]) in order to align two audio streams for synchronization (Jochelson col. 3 line 62 - col. 4 line 13).
Weinberger teaches:
distributing the second number of samples evenly within the total number of sub-samples obtained such that a duration corresponding to the second number of samples is equal to a duration corresponding to the first number of samples (para [0033], where the second signal is resampled so that the duration is the same as the first signal);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sartain in view of Jochelson by using the duration matching of Weinberger (Weinberger para [0033]) during the resampling of Sartain in view of Jochelson (Sartain para [0028], [0051]), in order to maximize opportunity for identifying and removing redundant information (Weinberger para [0033]).

Regarding claim 3, Sartain in view of Jochelson and Weinberger teaches:
The method of claim 1, wherein the particular number is a power of 2 (Sartain para [0031], where 128 oversamples are used).  

Regarding claim 4, Sartain in view of Jochelson and Weinberger teaches:
The method of claim 3, wherein arithmetic shift operations are used instead of division operations in the resampling of the data block (Jochelson col. 11 line 66 - col. 12 line 26, where the first interpretation involves scaling or division, but the second interpretation involves a shift operation).  

Regarding claim 7, Sartain in view of Jochelson and Weinberger teaches:
The method of claim 1, wherein the portion of the audio signal corresponding to the sample is a portion of the audio signal between the sample and a next sample immediately subsequent to the sample (Sartain para [0024], where an input buffer is used, where the input data is stored).  

Regarding claim 8, Sartain in view of Jochelson and Weinberger teaches:
The method of claim 7, wherein the slicing the portion of the audio signal corresponding to the sample into the particular number of sub-samples comprises obtaining a linear interpolation on the sample and the next sample, wherein the particular number of sub-samples are evenly distributed on the linear interpolation (Sartain para [0031], where interpolation is used to determine the oversamples, where the samples are distributed evenly based on the sampling rate, and Jochelson col. 12 line 53 - col. 13 line 9, where linear interpolation is used between samples).

Regarding claim 9, Sartain teaches:
An apparatus for audio signal processing, the apparatus comprising:
receive a data block of an audio signal comprising a first number of samples (para [0043], where the input is an audio frame, and para [0024], where the sample frames are managed); 
for each sample of the first number of samples, slice a portion of the audio signal corresponding to the sample into a particular number of sub-samples (para [0028], where oversampling is performed, the oversamples being the sliced subsamples); and 
obtain a total number of sub-samples within the data block based on a multiplication of the first number with the particular number (para [0051], where the second number of 47628 is calculated based on the total samples of 48000 multiplied by the oversampling factor per sample of 128);
resample the data block of the audio signal into a second number of samples (para [0028], where the sampling rate is changed based on the oversamples, and para [0051], where the number of samples per second changes from 48000 to 47628).  

Sartain does not explicitly teach a second number of samples, teaching a second sampling rate, nor a processor and memory, nor does Sartain teach:
a second number of samples that is equal to the first number plus one or the first number minus one;
distribute the second number of samples evenly within the total number of sub-samples obtained such that a duration corresponding to the second number of samples is equal to a duration corresponding to the first number of samples;
play back the resampled data block of the audio signal via an electroacoustic device.
Jochelson teaches using sampling rate and number of samples (col. 3 line 62 - col. 4 line 13, where a number of samples corresponds to the sampling rate), as well as:
a memory (col. 10 line 60 - col. 11 line 12, where memory is used); and 
at least one processor coupled to the memory (col. 10 line 60 - col. 11 line 12, where a processor is used) and configured to:  
a second number of samples that is equal to the first number plus one or the first number minus one (col. 5 lines 58-65, where N=22 and M=21)
play back the resampled data block of the audio signal via an electroacoustic device (Jochelson col. 3 lines 35-52, where a digital audio player is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sartain by using the samples of Jochelson (Jochelson col. 3 line 62 - col. 4 line 13) when analyzing the samples and sampling rates of Sartain (Sartain para [0051]) in order to align two audio streams for synchronization (Jochelson col. 3 line 62 - col. 4 line 13).
Weinberger teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sartain in view of Jochelson by using the duration matching of Weinberger (Weinberger para [0033]) during the resampling of Sartain in view of Jochelson (Sartain para [0028], [0051]), in order to maximize opportunity for identifying and removing redundant information (Weinberger para [0033]).

Regarding claim 11, Sartain in view of Jochelson and Weinberger teaches:
The apparatus of claim 9, wherein the particular number is a power of 2 (Sartain para [0031], where 128 oversamples are used).  

Regarding claim 12, Sartain in view of Jochelson and Weinberger teaches:
The apparatus of claim 11, wherein arithmetic shift operations are used instead of division operations in the resampling of the data block (Jochelson col. 11 line 66 - col. 12 line 26, where the first interpretation involves scaling or division, but the second interpretation involves a shift operation).  

Regarding claim 15, Sartain in view of Jochelson and Weinberger teaches:
The apparatus of claim 9, wherein the portion of the audio signal corresponding to the sample is a portion of the audio signal between the sample and a next sample immediately subsequent to the sample (Sartain para [0024], where an input buffer is used, where the input data is stored).  

Regarding claim 16, Sartain in view of Jochelson and Weinberger teaches:
The apparatus of claim 15, wherein, to slice the portion of the audio signal corresponding to the sample into the particular number of sub-samples, the at least one processor is configured to obtain a linear interpolation on the sample and the next sample, wherein the particular number of sub-samples are evenly distributed on the linear interpolation (Sartain para [0031], where interpolation is used to 

Regarding claim 17, Sartain teaches:
A non-transitory computer-readable medium storing computer executable code, comprising instructions for: 
receiving a data block of an audio signal comprising a first number of samples (para [0043], where the input is an audio frame, and para [0024], where the sample frames are managed); 
for each sample of the first number of samples, slicing a portion of the audio signal corresponding to the sample into a particular number of sub-samples (para [0028], where oversampling is performed, the oversamples being the sliced subsamples); and 
obtaining a total number of sub-samples within the data block based on a multiplication of the first number with the particular number (para [0051], where the second number of 47628 is calculated based on the total samples of 48000 multiplied by the oversampling factor per sample of 128);
resampling the data block of the audio signal into a second number of samples (para [0028], where the sampling rate is changed based on the oversamples, and para [0051], where the number of samples per second changes from 48000 to 47628).  
distributing the second number of samples evenly within the total number of sub-samples obtained (para [0051], where the samples are distributed evenly based on the sampling rate); and  
Sartain does not explicitly teach a second number of samples, teaching a second sampling rate, nor does Sartain teach:
a second number of samples that is equal to the first number plus one or the first number minus one;
distributing the second number of samples evenly within the total number of sub-samples obtained such that a duration corresponding to the second number of samples is equal to a duration corresponding to the first number of samples;
playing back the resampled data block of the audio signal via an electroacoustic device.
Jochelson teaches using sampling rate and number of samples (col. 3 line 62 - col. 4 line 13, where a number of samples corresponds to the sampling rate), and also teaches: 
a second number of samples that is equal to the first number plus one or the first number minus one (col. 5 lines 58-65, where N=22 and M=21)
playing back the resampled data block of the audio signal via an electroacoustic device (Jochelson col. 3 lines 35-52, where a digital audio player is used). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sartain by using the samples of Jochelson (Jochelson col. 3 line 62 - col. 4 line 13) when analyzing the samples and sampling rates of Sartain (Sartain para [0051]) in order to align two audio streams for synchronization (Jochelson col. 3 line 62 - col. 4 line 13).
Weinberger teaches:
distributing the second number of samples evenly within the total number of sub-samples obtained such that a duration corresponding to the second number of samples is equal to a duration corresponding to the first number of samples (para [0033], where the second signal is resampled so that the duration is the same as the first signal);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sartain in view of Jochelson by using the duration matching of Weinberger (Weinberger para [0033]) during the resampling of Sartain in view of Jochelson (Sartain para [0028], [0051]), in order to maximize opportunity for identifying and removing redundant information (Weinberger para [0033]).

Regarding claim 18, Sartain in view of Jochelson and Weinberger teaches:


Regarding claim 20, Sartain in view of Jochelson and Weinberger teaches:
The non-transitory computer-readable medium of claim 17, wherein the portion of the audio signal corresponding to the sample is a portion of the audio signal between the sample and a next sample immediately subsequent to the sample, wherein the slicing the portion of the audio signal corresponding to the sample into the particular number of sub-samples comprises obtaining a linear interpolation on the sample and the next sample, wherein the particular number of sub-samples are evenly distributed on the linear interpolation (Sartain para [0024], where an input buffer is used, where the input data is stored, and para [0031], where interpolation is used to determine the oversamples, where the samples are distributed evenly based on the sampling rate, and Jochelson col. 12 line 53 - col. 13 line 9, where linear interpolation is used between samples).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0274512 A1 para [0042-43] teach resampling and redistributing bits, from a length of 1023 bits to 1024 bits; US 2007/0191976 A1 para [0054] teaches resampling and time scaling to preserve signal length; and US 7,974,838 B1 col. 8 lines 12-30 teach resampling a signal to the original duration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658